                 Case 20-12602-BLS             Doc 195-1        Filed 04/21/21        Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                               )
    In re:                                                     )    Chapter 11
                                                               )
    RED REEF ALTERNATIVE INVESTMENTS,                          )    Case No. 20-12602 (BLS)
    LLC and EMERGENT CAPITAL, INC.,1                           )
                                                               )    Jointly Administered
                                      Debtors.                 )
                                                               )

                                       CERTIFICATE OF SERVICE

                   I, Colin R. Robinson, hereby certify that on the 21st day of April, 2021, I caused a
copy of the document(s) listed below to be served on the individual(s) on the attached service list
in the manner indicated:

             Monthly Operating Report for the Period from March 1, 2021- March 31, 2021


Dated: April 21, 2021

                                                  PACHULSKI STANG ZIEHL & JONES LLP

                                                  /s/ Colin R. Robinson
                                                  Colin R. Robinson (DE Bar No. 5524)
                                                  919 N. Market Street, 17th Floor
                                                  P O Box 8705
                                                  Wilmington, DE 19899 (Courier 19801)
                                                  Telephone: (302) 652-4100
                                                  Facsimile: (302) 652-4400
                                                  E-mail: crobinson@pszjlaw.com

                                                  Attorneys for Debtors and Debtors in Possession




1
      The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
      (0302) and Emergent Capital, Inc.’s (3473). The location of the Debtors’ service address for purposes of these
      cases is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.



DOCS_DE:231520.6 23629/002
               Case 20-12602-BLS    Doc 195-1   Filed 04/21/21    Page 2 of 5




Emergent 2002 Service List EXPEDITED            ELECTRONIC MAIL
Case No. 20-12602 (BLS)                         (Counsel for the Debtors and Debtors in
Document No. 231086v3                           Possession)
04– First Class Mail                            Richard M. Pachulski, Esquire
38 – Electronic Mail (Email)                    Maxim B. Litvak, Esquire
                                                Colin R. Robinson, Esquire
                                                Pachulski Stang Ziehl & Jones LLP
FIRST CLASS MAIL                                919 North Market Street, 17th Floor
(Convertible Unsecured Notes Trustee)           PO Box. 8705
U.S. Bank National Association                  Wilmington, DE 19899-8705 (Courier
Attention: Corporate Trust                      19801)
One Federal Street, 10th Floor                  Email: rpachulski@pszjlaw.com;
Boston, MA 02110                                mlitvak@pszjlaw.com;
                                                crobinson@pszjlaw.com
FIRST CLASS MAIL
Internal Revenue Service                        ELECTRONIC MAIL
Centralized Insolvency Operation                (US Trustee)
PO Box 7346                                     Juliet Sarkessian, Esquire
2970 Market Street (Zip 19104)                  Office of the United States Trustee
Mail Stop 5-Q30.133                             J. Caleb Boggs Federal Building
Philadelphia, PA 19101                          844 N. King Street #2207
                                                Lockbox 35
FIRST CLASS MAIL                                Wilmington, DE 19801
(US Trustee)                                    Email: juliet.m.sarkessian@usdoj.gov
Juliet Sarkessian
211 East Meade Street                           ELECTRONIC MAIL
Philadelphia, PA 19118                          Office of the United States Attorney
                                                District of Delaware
FIRST CLASS MAIL                                Attn: David C. Weiss
U.S. Securities and Exchange Commission         Hercules Building
Attn: Bankruptcy Counsel                        1313 N. Market Street, Suite 400
444 South Flower Street, Suite 900              Wilmington, DE 19801
Los Angeles, CA 90071-9591                      Email: usade.ecfbankruptcy@usdoj.gov

                                                ELECTRONIC MAIL
                                                Delaware Secretary of State
                                                Division of Corporations - Franchise Tax
                                                John G Townsend Building
                                                401 Federal Street, Suite 4
                                                PO Box 898
                                                Dover, DE 19901
                                                Email: DOSDOC_Bankruptcy@state.de.us




DOCS_DE:231086.3 23629/002
               Case 20-12602-BLS     Doc 195-1   Filed 04/21/21    Page 3 of 5




ELECTRONIC MAIL                                  ELECTRONIC MAIL
Delaware State Treasury                          (DE Counsel to Supporting Convertible
820 Silver Lake Blvd., Suite 100                 Unsecured Noteholders)
Dover, DE 19904                                  Young Conaway Stargatt & Taylor, LLP
Email: statetreasurer@state.de.us                Matthew B. Lunn, Esquire
                                                 Robert F. Poppiti, Jr., Esquire
ELECTRONIC MAIL                                  Rodney Square
Securities and Exchange Commission               1000 North King Street
Sec Headquarters                                 Wilmington, DE 198901
100 F Street, NE                                 Email: mlunn@ycst.com;
Washington, DC 20549                             rpoppiti@ycst.com
Email: SECBankruptcy-OGC-
ADO@SEC.GOV                                      ELECTRONIC MAIL
                                                 (Counsel to the Supporting Senior Secured
ELECTRONIC MAIL                                  Noteholders)
Securities and Exchange Commission               Faegre Drinker Biddle & Reath LLP
New York Regional Office                         James H. Millar, Esquire
Attn: Mark Berger, Regional Director             Laura E. Appleby, Esquire
200 Vesey St, Ste 400                            Kyle R. Kistinger, Esquire
New York, NY 10281-1022                          1177 Avenue of the Americas, 41st Floor
Email: bankruptcynoticeschr@sec.gov;             New York, NY 10036
NYROBankruptcy@SEC.GOV                           Email: james.millar@faegredrinker.com ;
                                                 laura.appleby@faegredrinker.com;
ELECTRONIC MAIL                                  kyle.kistinger@faegredrinker.com
(Counsel to the Supporting Senior Secured
Noteholders)                                     ELECTRONIC MAIL
Faegre Drinker Biddle & Reath LLP                (Senior Secured Notes Trustee)
Brett D. Fallon, Esquire                         Wilmington Trust, N.A., as Indenture
222 Delaware Avenue                              Trustee
Suite 1410                                       Attention: Capital Markets Insurance
Wilmington, DE 19801                             Services
Email: brett.fallon@faegredrinker.com            300 Park Street, Suite 390
                                                 Birmingham, MI 48009
ELECTRONIC MAIL                                  Email:
(Counsel to Senior Secured Notes Trustee)        SpecializedInsurance@wilmingtontrust.com
K&L Gates LLP
Andy Skouvakis, Esquire
Scott E. Waxman, Esquire
Stacey E. Roberts, Esquire
600 N. King Street, Suite 901
Wilmington, DE 19801
Email: andy.skouvakis@klgates.com;
Scott.Waxman@klgates.com;
Stacey.Roberts@klgates.com




DOCS_DE:231086.3 23629/002                  2
               Case 20-12602-BLS     Doc 195-1    Filed 04/21/21    Page 4 of 5




ELECTRONIC MAIL                                   ELECTRONIC MAIL
(Counsel to the Supporting Convertible            (Counsel to Phyllis & Allan Pohl, Kimberly
Unsecured Noteholders)                            Sheris)
Stroock & Stroock & Lavan LLP                     Jonathan B. Butler, Esquire
Brett Lawrence, Esquire                           Ciklin Lubitz
Matthew G. Garofalo, Esquire                      515 N. Flager Drive, 20th Flr.
Emily L. Kuznick, Esquire                         West Palm Beach FL 33401
180 Maiden Lane                                   Email: jbutler@ciklinlubitz.com;
New York, NY 10038-4982                           service@ciklinlubitz.com
Email: blawrence@stroock.com;
mgarofalo@stroock.com;                            ELECTRONIC MAIL
ekuznick@stroock.com                              (Counsel to Wilmington Trust, National
                                                  Association, as Indenture Trustee)
ELECTRONIC MAIL                                   Eric J. Monzo, Esquire
(TOP CREDITOR - Counsel to Convertible            Brya M. Keilson, Esquire
Notes Trustee)                                    Morris James LLP
Foley & Lardner LLP                               500 Delaware Avenue, Suite 1500
Richard J. Bernard, Esquire                       Wilmington, DE 19801
90 Park Avenue                                    Telephone: (302) 888-6800
New York, NY 10016                                Email: emonzo@morrisjames.com;
Email: rbernard@foley.com                         bkeilson@morrisjames.com

ELECTRONIC MAIL                                   ELECTRONIC MAIL
(Counsel to U.S. Bank National Association,       (Counsel to Wilmington Trust, National
as Trustee)                                       Association, as Indenture Trustee)
Richard J. Bernard, Esq.                          Seth H. Lieberman, Esq.
Leah Eisenberg, Esq.                              Patrick Sibley, Esq.
FOLEY & LARDNER LLP                               Marie Polito Hofsdal
90 Park Avenue                                    Pryor Cashman LLP
New York, NY 10016                                7 Times Square
Email: rbernard@foley.com;                        New York, NY 10036
leisenberg@foley.com                              Email: slieberman@pryorcashman.com;
                                                  psibley@pryorcashman.com;
ELECTRONIC MAIL                                   mhofsdal@pryorcashman.com
(Counsel to U.S. Bank National Association,
as Trustee)                                       ELECTRONIC MAIL
Joanne Molinaro, Esq.                             (Attorneys for Creditor Mimesis Capital
FOLEY & LARDNER LLP                               Partners LLC)
321 North Clark Street                            Jeffrey Chubak
Suite 3000                                        AMINI LLC
Chicago, I L 60654-4762                           131 West 35th Street, 12th Floor
Email: jmolinaro@foley.com                        New York, NY 10001
                                                  Email: jchubak@aminillc.com




DOCS_DE:231086.3 23629/002                    3
               Case 20-12602-BLS        Doc 195-1   Filed 04/21/21   Page 5 of 5




ELECTRONIC MAIL
(Counsel to Allan J. Pohl Litigations
Claimants, and Kimberly Seris)
FOWLER WHITE BURNETT, P.A.
Eric A. Rosen, Esquire
Northbridge Centre
515 North Flagler Drive, Suite 2100
West Palm Beach, FL 33401
Email: erosen@fowler-white.com

ELECTRONIC MAIL
(Counsel to Allan J. Pohl Litigation
Claimants, and Kimberly Seris)
Frederick B. Rosner, Esquire
Jason A. Gibson, Esquire
THE ROSEN LAW GROUP, LLC
824 N. Market St., Suite 810
Wilmington, DE 19801
Email: rosner@teamrosner.com;
gibson@teamrosner.com




DOCS_DE:231086.3 23629/002                     4
